Title: To Alexander Hamilton from Tench Coxe, [6 May 1792]
From: Coxe, Tench
To: Hamilton, Alexander



Dear Sir
[Philadelphia, May 6, 1792]

The bill relative to the debt having passed thro the House I hope an handsome conclusion will be made to the business of the Departments. I should not have troubled you again upon [it], but that I am well informed that a Member of the Senate, who opposed the bill in its present Shape said a week ago that “the whole of the Treasury clauses except the Compensations would be struck out in the House” and one of the Eastern gentlemen told the Auditor that the bill would certainly be taken up and passed “at least so far as regarded the Compensations.” The delays which have been made since the bill came from the Senate, which is now near two weeks, are a painful comment on the observations abovementioned. Permit me, Sir, to say a few words upon this subject before it be too late to remedy the public & personal Evils such a conclusion of the business will produce.
The state of the public business will remain in its present perplexing form—there will be no provision for the settlement of accounts audited by Mr. Wolcot—there will be no provision for the temporary execution of the duties of the Executive offes. of the government. I, and my family will be left without an Establishment—as will Mr. Meyer & Mr. Jones. After so much consideration & discussion this matter cannot fail to be ascribed to causes irritating to and inconsistent with the national interests. It will appear to some members, I know, from every part of the Union as a most undeserved ill turn done to me by a respectable part of the federal interest, a circumstance, which will have, I may say, an astonishing and very unpleasing Complexion to all the sincere friends of the general Government considering the part I have borne in regard to it from the Annapolis Convention to the present time.
The clause relative to the deposit of the Customs is viewed among many good & judicious men as inconsistent with the office of Comptroller of the Treasury. I have good reason to believe that Mr. Morris’s vote in the Senate against it was founded on an opinion that the director of the Collectors conduct ought not to sit in Judgment upon their accounts. Mr. Cabot told me in the most explicit terms that he disapproved of the annexing of the Customs to the office of Comptroller. The first remark I ever heard upon the first Report was from Mr. Delany, who called upon me to know, if you were in your office, & finding you were engaged mentioned to me his alarm at the Union of those two duties. He wished to represent it to you, and I earnestly intreated and almost insisted, that he should not, observing that as He was a Pennsylvanian, I should be suspected of moving him to do so. On Saturday, I spoke to Mr. Findley for the first time, on the bill generally, when he told me a Number of the Members & he among them had determined to oppose that clause with decision—and for the reason abovementioned. Now, Sir, I can prove to you that I mentioned to one of the House, whom I once asked to call up the report of Mr Smith &c. (in fact to Mr Murray) that tho I thought ye clause improper I hoped nothing would prevent the arrangement taking effect, as it was necessary for me to get an Establishment for my family, and I was sure the first Session would produce an alteration of the business of the Customs from a general conviction of its impropriety.
I hope & trust, Sir, that the mere circumstance of leaving the Customs in your hands, and the not adding that power to an office, which members of the new & old Congress sought in Competition with Mr. Wolcot, will not influence to unkindness and injustice to me. The Eastern Gentlemen are not aware of the deep impolicy & impression, which will attend a unfavorable issue to this business. For my own part I know not which way in such an Event to turn from the most painful feelings. In your office and in your domestic circle I shall meet with the Authors of my unmerited dishonor and sufferings. I must exhibit to the gentlemen who are in and above the government a contemptible appearance of good will and harmony with those members of the legislature from whose hands I shall have recd the most unhandsome treatment—or I must avoid (so far as my office will permit) those scenes where they so often are. In short, Sir, I must seek in the bosom of my family, that comfort wch this Event will deprive me of in every other Scene. I do not mean, Sir, to talk of a resignation for tho I own the dignity of my public & personal Character would be better preserved by that measure it is unhappily not in my power at this Moment.
It may be suggested perhaps that all the Sensibility I now feel is the mere workings of Ambition, but to you, Sir, that will not appear to be possible when you remember that I was willing to have left all the prospects of the Treasury for the post office and the connected opportunity of a life employed at pleasure in the investigation of the great interests of my Country. I believed I had some of that talent, which would have enabled me to lead a generous intelligent people, by the light of unknown but interesting truth into the true road to wealth and happiness. Excuse me, Sir, for this last effort to avoid a course of things out of which many evils will arise which I forbear to particularize, & Believe me when I devoutly pray, with an aching heart, for the consummation of your noble Scheme of national Happiness with confidence in its success, and for a greater portion of personal felicity to you and your family than, I fear, will result from all your exertions & Services.
Yr. respectful Servt.
T. Coxe
May 6th. 1792
